Citation Nr: 9900793	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
Merkel cell carcinoma of the right ear with 
osteoradionecrosis, mastoidectomy, and skin grafting, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus with 
hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1993.

This appeal comes before the Board of Veterans Appeals 
(Board) from regional office (RO) rating decisions.

This case was previously REMANDED by the Board in April 1997, 
for additional development of the evidence.  That development 
having been completed to the extent possible, the case is 
once more before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Status post Merkel cell carcinoma of the right ear with 
osteoradionecrosis, mastoidectomy, and skin grafting is 
without evidence of recurrence of carcinoma or active 
suppurative process.

3.  Hypoesthesia of the right ear secondary to status post 
Merkel cell carcinoma is productive of moderate incomplete 
paralysis.

4.  Unilateral right hearing impairment is manifested by an 
average pure tone threshold 27 decibels with a speech 
recognition of 96 percent.

5.  The veterans tinnitus is constant.

6.  Status post Merkel cell carcinoma of the right ear with 
osteoradionecrosis, mastoidectomy, and skin grafting; 
hypoesthesia of the right ear secondary to status post Merkel 
cell carcinoma; and tinnitus with right ear hearing loss have 
not rendered the veterans disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of disability evaluation 
greater than 10 percent for status post Merkel cell carcinoma 
of the right ear with osteoradionecrosis, mastoidectomy, and 
skin grafting have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.87a, 
Diagnostic Code 6208 (1998).

2.  The criteria for a separate 10 percent evaluation for 
hypoesthesia of the right ear have been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.124a, 
Diagnostic Code 8207 (1998).

3.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for right ear hearing loss 
with tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 3.321(b)(1), 3.383, 3.385, 4.14, 4.85, 4.87a, 
Diagnostic Codes 6100, 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During active duty the veteran developed and was treated for 
Merkel cell carcinoma, pinna of the right ear, which was 
resected.  There was radiation at 5,000 rads after this and 
he required surgeries for necrotic bone.  

On a report of an initial VA audiologic evaluation in 
December 1993, the veteran reported an extensive background 
of exposure to noise from working around artillery, combat, 
helicopters and small arms.  He noted periodic tinnitus 
occurring five to six times per month, for durations of a 
couple of minutes to a day or more.  An audiometric 
evaluation revealed hearing in the right ear manifested by an 
average pure tone threshold 21 decibels.  Speech 
discrimination was 88 percent.  He also reported 
mastoidectomy procedure on his right ear and that he also had 
surgical intervention and radiation therapy for cancer on the 
right side of his head.  Stenger test results were negative.  
Hearing in the left ear was considered normal.  Hearing loss 
was noted in the right ear.  

On a report of an initial postservice VA general medical 
examination in January 1994, the veterans skin was normal 
except for some radiation fibrosis involving the pinna of the 
right ear.  The head, face and neck were negative.  The ears 
showed the pinna of the right ear was slightly deformed and 
there was some fibrosis of the skin, otherwise not 
remarkable.  He had no perforation, discharge, or 
abnormalities of the tympanic membranes or auditory canals.  
Pertinent diagnoses were Merkel cell carcinoma of the pinna, 
right ear, resected with residual slight deformity of the 
pinna and depression in the post-auricular area, where he had 
had surgery and bone removal; loss of temporal bone and 
changes due to bone necrosis following radiation, requiring 
surgery, hearing loss, and tinnitus.  The veteran was noted 
to be in good condition and functional as long as there was 
no recurrence of cancer.

In an original RO rating decision dated in June 1994, the RO, 
in pertinent part, granted service-connection for residuals 
of a right ear mastoidectomy with hearing loss and tinnitus 
evaluated as noncompensable (Diagnostic Codes 6206-6100), and 
residuals of excision and radiation therapy, cancer of the 
right ear evaluated as noncompensable (Diagnostic Code 7800).  

The RO noted that the veteran had two surgeries on the right 
ear.  The first was for skin cancer of the pinna in 1983.  
The wound healed and there was no sign of metastasis of the 
disease.  Following surgery the ear was treated with 
radiation.  

In September 1991, the veteran was diagnosed with 
osteoradionecrosis as due to radiation.  A mastoidectomy was 
accomplished.  Service-connection was therefore granted for 
cancer residuals evaluated as noncompensable as the scar was 
not shown to be tender, painful or cause more than slight 
disfigurement.  It was noted that the record failed to show 
that the cancer residuals caused any other disorders.  
Moreover, it was noted that the residuals of mastoidectomy 
surgery were to be evaluated on the basis of hearing loss and 
suppuration (formation of pus).  

The VA audiometric evaluation showed mild decreased right ear 
speech recognition.  The amount of loss was not considered of 
a compensable degree.  The tinnitus was also thought to be 
due to the mastoidectomy.  The RO further noted that when 
tinnitus is caused by an infectious process rather than 
acoustic trauma or head injury, the disorder noted will be 
compensated separately.  Tinnitus is therefore evaluated as a 
residual of the mastoidectomy.  

Evidence submitted by the veteran included a private medical 
statement in October 1993 from a radiology specialist with 
attached medical treatise regarding Merkel cell carcinoma.  
It was noted that the veteran was treated for Merkel cell 
carcinoma on active duty and that it was not simply a skin 
cancer but rather an aggressive type of neoplasm requiring 
the veteran to undergo wide excision surgery of the affected 
area followed by 5000 cGy of external mega voltage 
radiation to the right ear and right neck.  

The veteran did well until January 1991 when he was re-
evaluated because of some drainage in the right ear.  Bone 
and gallium scans were performed which suggested 
osteomyelitis, chronic mastoiditis or osteoradionecrosis 
involving the right temporal region.  He underwent a right 
mastoidectomy with curretting of the external ear preceded 
and followed by hyperbaric oxygen therapy.  The final 
diagnosis was osteoradionecrosis not osteomyelitis or 
mastoiditis.  It was noted the veteran sustained moderate 
hearing loss subsequent to surgery.  More significantly, 
because of his pathologically proven osteoradionecrosis and 
subsequent surgery, the veteran had a permanent weakness of a 
vital area of his skull subjecting him to significant risk of 
injury and incapacitation from relatively routine trauma to 
such area.  

Moreover, it was noted that due to the dead bone rather than 
infected bone the conclusion that the veterans tinnitus was 
due to infectious process needed to be revised.  It was noted 
that there was no evidence that the veteran ever had 
mastoiditis, rather the clinical, anatomical, and 
pathological changes observed could all be explained by the 
diagnosis of osteoradionecrosis secondary to the radiation 
therapy for cancer in active service. 

A March 1995 statement from the assistant chief of audiology 
at Madigan Army Hospital, with attached copy of a February 
1995 audiogram, shows the veteran presented with a history of 
skin cancer on his right pinna with resection.  He also had 
undergone a mastoidectomy.  He had a history of radiation 
therapy.  At the time of the hearing evaluation he was not 
complaining of otalgia or otorrhea.  He did report constant 
tinnitus since the time of radiation therapy.  The right ear 
was noted to demonstrate a mild to moderately severe hearing 
loss.  

In March 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.

An RO hearing officers decision in July 1995 clarified that 
service-connection had been allowed for Merkel cell carcinoma 
with osteoradionecrosis with status post mastoidectomy, 
deafness with tinnitus and post-surgical deformity of the 
right ear.  He noted that the disabilities would be rated as 
follows; a separate 10 percent rating was assigned for 
deformity of the right ear pinna with fibrotic changes under 
Diagnostic Code 7800, a separate 10 percent evaluation was 
assigned for tinnitus under Diagnostic Code 6260 which is 
also rated with his deafness, and a 10 percent rating was 
assigned for residuals of Merkel cell carcinoma with skin 
grafting and osteonecrosis secondary to radiation therapy by 
analogy to Diagnostic Code 6208.  

Numerous post-retirement service treatment records dating 
through May 1997 reveal no evidence of recurrence of Merkel 
cell carcinoma.  A report of a service audiometric evaluation 
in early 1997 revealed hearing in the right ear manifested by 
an average pure tone threshold of 24 decibels, with a speech 
recognition of 100 percent.


On a report of a VA audiology examination in November 1997 
the veteran complained of hearing loss in the right ear with 
tinnitus.  He noted as history that he was exposed to 
artillery and aircraft noise during many years of active duty 
in the Air Force.  An audiometric evaluation revealed hearing 
in the service-connected right ear manifested by an average 
pure tone threshold 27 decibels.  Speech recognition of 96 
percent.  Hearing in the non service-connected left ear was 
manifested by an average pure tone threshold of 26 decibels 
with a speech recognition of 94 percent.  It was noted that 
he reported constant tinnitus, hearing loss and other 
symptoms thought to be consistent with a Menieres like 
condition and he was being referred for a special ear 
examination.

A November 1997 VA ear examination it was noted the veteran 
had undergone a wedge resection in service.  He then had 
radiation to the whole right side of the ear and the temporal 
cervical area since the  surgical specimen suggested that 
there may be evidence for progressive disease.  It was noted 
that apparently the radiation therapy was successful but 
several complications resulted.  The radiation was done right 
after the surgery, a skin graft was required to close the 
right ear and then by 1993 he had to undergo a roto-rooter-
like procedure to clear the skull in and around the ear.  It 
was noted that the ear was apparently flapped forward,  and a 
surgical procedure to clear out the inflamed, necrotic tissue 
was done.  

It was thought initially that the veteran had osteomyelitis 
but he actually had necrosis from the radiation therapy.  The 
examiner noted that the infrastructure of the skull was 
involved, but apparently the brain was not.  He was treated 
with hyperbaric oxygen.  In the oral canal, that is the 
external auditory canal, he also had exposed bone that had to 
be resected clear, and then a skin graft had to be placed 
over it.  He was left with a residual numbness of the whole 
ear.  He had no sensation to sharp or light stimulation and 
no sensation to hot.  To cold he had increased pain and 
discomfort so when he went skiing and the cold air hit his 
ear, it became painful and prickly.




A second complication of the treatment for Merkel cell 
carcinoma was high frequency hearing loss.  Additionally the 
veteran had trouble with background noise confusion, and then 
finally the third complication was tinnitus.  Another 
complication that resolved was noted as vertigo which had not 
recurred.  A fourth complication was deterioration of the C3-
4 disc space which was in the path of the radiation 
treatment.  He required a left iliac crest bony fusion to be 
done for the degenerative disc at that level, and that was 
done in 1994.  He presently had limitation of motion of the 
neck as a result with limitation of the right shoulder.  A 
complication of left iliac crest biopsy was hypoesthesia to 
that area.  

On pertinent objective evaluation the examiner noted that 
using a pinwheel of the right ear, the whole helix of the 
ear had a 0 sensation on a scale of 0 to 10, 10 being the 
maximum.  Also, an area going back three inches behind the 
ear and above the ear about 2 inches anterior to the ear over 
the temple was also decreased in sensation to about a 7 
level.  The same was true inferior to the ear and only lower 
on the neck did sensation become normal and on the anterior 
part of the cheek did it become 10 again.  There was no 
sensory loss perception or pain on the ear itself.  

Looking inside the ear canal the tympanic membrane was dull 
and there was no evidence of drainage or other abnormality.  
The veteran was able to hear adequately at conversational 
levels but sometimes had trouble hearing words correctly.  
Pertinent diagnoses were Merkel cell carcinoma of the right 
pinna with a good surgical and radiation result, with a good 
skin graft result as well; complications of Merkel cell 
cancer and treatment to include hypoesthesia of the right 
ear, tinnitus, high frequency hearing loss, necrosis of the 
skull and oral canal to include the mastoids which required 
surgical debridement and hyperbaric 02 treatment, and 
cervical spine disease requiring fusion at C3-4 with skin 
graft site being the left iliac crest which had hypoesthesia.  
Also noted was status post C3-4 fusion and disc disease with 
limitation of range of motion with pain secondary to 
radiation of the right ear and right side of the head.


Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.  Such evaluations also involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Under Diagnostic Code 6208, for malignant new growths of the 
ear other than of skin, a rating may be assigned based on 
impairment of function, plus 10 percent.

Under Diagnostic Code 6206, for mastoiditis, a rating may be 
assigned for impairment of hearing and suppuration.  

Under Diagnostic Code 6211, for perforation of tympanic 
membrane, a noncompensable evaluation may be assigned.  

Under Diagnostic Code 6200, for otitis media, chronic 
suppurative, a 10 percent evaluation is provided during the 
continuance of the suppurative process which is to be 
combined with rating for hearing loss.  

Under Diagnostic Code 6204, for labyrinthitis, chronic 
manifested by tinnitus and occasional dizziness productive of 
moderate disability, a minimum 10 percent evaluation is 
provided.  Where there is tinnitus, dizziness and occasional 
staggering productive of severe disability a 30 percent 
evaluation is warranted.  

Under Diagnostic Code 6205, for Menieres syndrome manifested 
by aural vertigo and deafness productive of mild disability, 
a minimum 30 percent evaluation is provided.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic loss of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for unilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
to 6110 (1998).  For purposes of evaluation, a nonservice 
connected ear will be treated as service-connected only when 
there is total deafness in that nonservice-connected ear. 38 
C.F.R. § 3.383(a)(3) (1998) (emphasis added).  Otherwise, the 
nonservice-connected ear shall be assigned a Level I for 
rating purposes.




In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal. In 
such situations, a maximum 10 percent evaluation is assigned 
where the hearing in the service-connected ear is at level X 
or XI. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Codes 
6100-6110 (1998).

Under the provisions of Diagnostic Code 6260, the maximum 
schedular evaluation for tinnitus is 10 percent.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994). 

The United States Court of Veterans Appeals (Court) has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  





In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

I.  Entitlement to an increased 
evaluation for status post Merkel cell 
carcinoma of the right ear with 
osteoradionecrosis, mastoidectomy and 
skin grafting, currently evaluated as 10 
percent disabling.

Initially, the Board finds that the veterans claim for 
entitlement to an increased evaluation for status post Merkel 
cell carcinoma of the right ear with osteoradionecrosis, 
mastoidectomy and skin grafting is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that it, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his service-connected status post Merkel cell carcinoma of 
the right ear with osteoradionecrosis, mastoidectomy and skin 
grafting (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that under Diagnostic Code 6208 for malignant 
new growths of the ear other than of skin, the residuals are 
rated based upon impairment of function, plus 10 percent.  
Other than the issues on appeal separate ratings have been 
assigned for residuals of diskectomy with fusion of the 
cervical spine and deformity of the right ear which are not 
presently topics for appellate consideration.  The veterans 
status post Merkel cell carcinoma of right ear with 
osteoradionecrosis, mastoidectomy, and skin the right ear 
with osteoradionecrosis, mastoidectomy, and skin grafting is 
without evidence of recurrence of carcinoma or an active 
suppurative process warranting a higher evaluation than the 
minimum rating provided under Diagnostic Code 6208.  

Moreover, even by analogy there is no evidence of related 
symptoms meeting or more nearly approximating the criteria 
for a higher evaluation under Diagnostic Codes relating to 
either Menieres syndrome or labyrinthitis.  Importantly, the 
Board recognizes that the recent evidence of related 
hypoesthesia of the right ear productive of sensory loss 
only, may by analogy be rated under Diagnostic Code 8207 for 
paralysis of the seventh (facial) nerve and provided a 
separate 10 percent evaluation based on moderate incomplete 
paralysis of a related nerve.  See 38 C.F.R. § 4.14, 4.124 
and Esteban.  


Importantly, the Board finds that a higher evaluation on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) is not appropriate.  It is clear that the veterans 
ear disabilities at issue have not rendered his clinical 
picture unusual or exceptional in nature, have not markedly 
interfered with employment, and have not required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding respective a 
grant of entitlement to an increased evaluation on an 
extraschedular basis.


II.  Entitlement to an increased 
evaluation for tinnitus with hearing 
loss, currently evaluated as 10 percent 
disabling.

Initially, the Board finds that the veterans claim for 
entitlement to an increased evaluation for tinnitus with 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that it, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his service-connected tinnitus with hearing loss (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In the appellant's case, the audiometric findings of the 
November 1997 VA examination reflect Level I hearing in the 
veteran's service connected right ear and Level I hearing in 
the non-service connected left ear (as discussed above).  
Under the provisions of the rating schedule, a noncompensable 
rating has been assigned.

The veteran's contention that his hearing acuity has 
decreased is certainly credible. The veteran is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, his allegations alone do not serve to establish 
entitlement to a higher disability evaluation for defective 
hearing since the disability ratings for defective hearing 
are derived from a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The regulatory criteria 
contained in the rating schedule are quite specific and his 
right ear hearing loss has been aptly rated as non-
compensable.

Importantly, the veterans service-connected tinnitus is 
evaluated at the maximum 10 percent evaluation.  The veteran 
has presented no evidence that the right ear hearing loss or 
tinnitus has caused hospitalizations, and there are no 
records in support of such a conclusion.  In fact, the record 
does not reflect that the veteran has ever been treated for 
complaints of hearing loss or tinnitus.  Moreover, there is 
no evidence that the tinnitus or right ear hearing loss 
causes marked interference with employment.  The Board has 
identified no other evidence of record which leads to the 
conclusion that an extraschedular rating is warranted.  
Accordingly, an increased rating is neither warranted on a 
schedular or an extraschedular basis.  Moreover, the fails 
evidence to demonstrate that the criteria for separate 
compensable ratings for service-connected hearing loss of the 
right ear with tinnitus have been met.  

Although the veteran is entitled to the benefit of the doubt 
doctrine where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for tinnitus with hearing 
loss.


ORDER

Entitlement to an increased evaluation for status post Merkel 
cell carcinoma of the right ear with osteoradionecrosis, 
mastoidectomy, and skin grafting is denied.

Entitlement to a separate 10 percent evaluation for 
hypoesthesia of the right ear is granted, subject to the law 
and regulations governing the payments of monetary benefits.

Entitlement to an increased disability evaluation for right 
ear hearing loss with tinnitus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
